Citation Nr: 1414893	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  09-41 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1973 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's petition to reopen a claim of service connection for major depressive disorder and denied an original claim of entitlement to service connection for PTSD.

In May 2010, the Veteran and his spouse testified at a personal hearing before the undersigned Veterans Law Judge via video conference at the RO.

Although the Veteran did not perfect an appeal of a July 1993 rating decision that denied the Veteran's service connection claim for major depressive disorder, certain records from his military personnel file were first associated with the claims file in August 2008.  Therefore VA must reconsider the claim on its merits.  38 C.F.R. § 3.156(c) (2013).  

The Board recharacterized the issue as reflected above to incorporate all psychiatric symptoms, regardless of how those symptom are diagnosed or labeled, consistent with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In February 2012, the Board remanded the claim for further development, to include obtaining updated VA medical records and affording the Veteran an additional VA examination.  This development has been accomplished and the case has since returned to the Board for further appellate consideration.





FINDINGS OF FACT

1.  The probative medical evidence weighs against a finding that the Veteran has ever met the DSM-IV criteria for PTSD due to a verified stressor event during service.

2.  The Veteran does not have an acquired psychiatric disability that is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include a mood disorder and PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim: 1) veteran status, 2) existence of a disability, 3) relationship between the disability and military service, but also concerning the "downstream" 4) disability rating and 5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim or, if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the RO/AMC provided the Veteran with VCAA notice letters in August 2007, April 2008, August 2008, June 2009, August 2009, and February 2012.  Collectively, these letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised as to how disability ratings and effective dates are assigned.  See Dingess, supra.  And after all notice was provided to him, the claim was readjudicated by way of an SSOC issued in November 2012.  He has therefore received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA's duty to assist includes assisting him in obtaining his service treatment records (STRs) and pertinent post-service treatment records (VA) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's STRs are unavailable; they have been lost or destroyed, and the Veteran's service personnel records are incomplete, consisting of only a few pages.  Efforts were made to locate these records but to no avail.  According to a May 2008 Formal Finding, the RO concluded that further efforts to obtain the Veteran's STRs would be futile.  In cases where the STRs are unavailable, the Board has a heightened duty to assist the Veteran in the development of his claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The claims file does contain VA and private medical evidence, records from the Social Security Administration (SSA), records from the Greenville Vet Center, a hearing transcript, and lay contentions.  His service personnel records were received in August 2008.

In addition, the Veteran was afforded several VA examinations, most recently in March 2012, to address the medical questions raised in this case.  The Board finds that the March 2012 VA examination is adequate to decide the case, as will be discussed below.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 -106 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  In response to the latest SSOC, the Veteran asked that his case be forwarded to the Board immediately.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the May 2010 Board hearing via videoconference was in compliance with the provisions of Bryant.   Neither the Veteran nor his representative has asserted that the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2)  or identified any other prejudice in the conduct of the hearing.  In addition, the Veteran's statements and submissions during the course of the appeal, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claim because the submissions and statements speak to whether the Veteran has a current psychiatric disability and if so, whether it is related to his military service.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

Pertinent Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes psychosis.  See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally, Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

The Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 10 Vet. App. at 143-44. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b)(West 2002); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).

As noted above, the Veteran's STRs have unfortunately been lost or destroyed.  

His service personnel records show that he served in the U.S. Army from September 1973 to September 1975 which included service in Korea.  His military occupational specialty was an armor reconnaissance crewman.  

Private records of hospitalization for drug abuse and symptoms of withdrawal in May to June 1985 state by history that the Veteran began using heroin in 1974.  The history further indicates that post-service, in 1978, he began to mix cocaine and heroin by injection.  The drug abuse was said to have continued from 1974 until days prior to hospital admission in May 1985.  The report further states that the Veteran would drink alcohol, beer, wine, and liquor when cocaine or heroin was not available.  Diagnoses were continuous opioid dependence; continuous cocaine abuse; and continuous alcohol abuse.

November 1991 to December 1991 records of private psychiatric hospitalization also contain a history of drug abuse from active service and through the 1970s.  After extended examination and observation of the Veteran, diagnosis was a mood disorder, depressed.  The only Axis III stressors were tobacco abuse and a past history of drug abuse.

A July 1992 SSA disability examination report indicates that the Veteran had his first psychiatric disorder when he was 19 years old, in the service in Korea.  By history, at that time he felt like he wanted to go home, he became very withdrawn, and required treatment during service, but not hospitalization. 

A July 1992 SSA examiner opined that the Veteran appeared to be experiencing a psychotic process, which could be a psychotic depression or the early stages of a schizophrenic disorder.  On mental status examination, he appeared disheveled, withdrawn, of lowered hygiene, able to recall one item of three after five minutes, and not oriented as to day of the week, among other abnormal findings.  SSA awarded the Veteran disability benefits, with a primary diagnosis of an affective/mood disorder, and a secondary generalized diagnosis of other psychiatric impairments, phrased as "schizophrenic, paranoid and other functional psychotic disorders." 

In September 1992, the Veteran was admitted for hospitalization for suicidal ideation.   A history of IV drug abuse during active service was noted.  He had recently lost his own business.  He had been hearing voices and felt he needed to drink to silence them.  Diagnoses were suicidal ideation, possible psychosis, and rule out bipolar disorder.

In September 1993, the RO awarded the Veteran VA nonservice-connected pension benefits for what a March 1993 VA examiner diagnosed as a major depressive disorder.  The March 1993 VA examiner's report includes a history of the Veteran having become depressed during service in Korea because of wanting to go home, to an extent that he had to see a chaplain "a couple of times." (Quotes in original.)   The examiner did not provide an opinion as to whether the Veteran's psychiatric disability began during service or was related to active service.

A September 1994 private hospital treatment record includes diagnoses of major depression with psychotic features and alcohol abuse.  

At a March 1995 VA examination, the Veteran was diagnosed with chronic paranoid schizophrenia.  He reported he was currently on anti-psychotic medication.

In September 1995, the Veteran was found not competent for the purpose of payment of VA benefits.

In October 1996, the Veteran was evaluated for VA care with a provisional diagnosis of manic depression and consideration for treatment for alcohol addiction.

September 2003 to November 2008 VA treatment records reflect no diagnosis or treatment for PTSD; a reported history of depression, manic depression, and drug and alcohol abuse; and continuous treatment for back pain with prescribed morphine and other narcotics.  

On a statement in support of his PTSD claim received in September 2007, he reported two stressor incidents.  The first was that he was reportedly forced to participate in a racial incident while serving in Korea in July 1974.  He stated that he witnessed race fighting and feared for his life because of the racial divide.  His second stressor incident was that he was involved in a motor vehicle accident (MVA) and was apparently drunk.  He stated that he received a demotion in rank due to this event.  
  
A June 2008 VA treatment record contains a negative PTSD screen.   

On a November 2008 statement in support of a PTSD claim, he reiterated that he was involved in a MVA during service.  He also ported that while in South Korea he was befriended by three other soldiers that were in the Korean black market.  

A May 2009 private psychiatric evaluation report for treatment purposes includes diagnoses of chronic PTSD; prior history of manic depression; history of alcohol; marijuana; and heroin dependence, in remission.  The Veteran reported having nightmares and flashbacks of a Korean who beat another Korean with a pipe for stealing money.  He also stated that he and some other soldiers gave items that were purchased at a PX to Koreans, and those items were resold; he described the tragedy that occurred when some of the money was missing.  He also reported a stressful incident that occurred when a Korean soldier spit on him.                                                                                                                                                      

In February 2011, a VA examiner diagnosed the Veteran with a mood disorder, NOS.  The examination is inadequate however because the examiner provided little or no reasoning for many of her opinions, and the examination was conducted by only one clinician, as opposed to the requested two clinicians.  Due to the inadequacy of the February 2011 VA examination, the Board requested an additional VA examination before a panel of two clinicians.

According to October 2011 VA psychotherapy notes, a mental health social worker noted the 2009 private diagnosis of PTSD and stated that it might very well be that the Veteran is experiencing both a mood disorder and PTSD.  When the social worker mentioned that the Veteran had a mood disorder, the Veteran became angry and walked out.  The social worker felt that the Veteran was upset because he was not service connected for "trauma."  Axis I diagnoses were mood disorder and PTSD.

In March 2012, two VA licensed psychologists examined the Veteran and determined that he does not exhibit symptoms of PTSD.  They concluded that overall, the Veteran has a mood disorder, NOS, which does not appear to be related to his military service.  

In a June 2012 letter, a readjustment counselor with the Greenville Vet Center stated that the Veteran related that he suffered from depression and guilt related to not helping a fellow soldier who was murdered while they were on liberty in Korea.  He was seen for two sessions and did not keep his subsequently scheduled appointments.

As reflected above, the Veteran reports several stressful incidents during service which include witnessing race fighting in Korea; being involved in a MVA; being befriended by fellow soldiers who were involved in the Korean black market; and being spit on by a Korean.

The Veteran does not claim and there is no evidence otherwise showing that he engaged in combat with the enemy.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (providing that in order to establish that a Veteran "engaged in combat with the enemy," it must be shown that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality").  He has also not identified a stressor related to combat service or to fear of hostile military or terrorist activity.  Accordingly, none of the previously explained exceptions under section 3.304(f) apply.  Therefore, the Veteran's statements alone are not sufficient to establish an in-service stressor and must be corroborated by credible supporting evidence from another independent source.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); accord Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Cohen, 10 Vet. App. at 146-47.

The preponderance of the probative evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with DSM-IV criteria.  The May 2009 private diagnosis of PTSD is based on incidents in Korea that have not been corroborated and are not mentioned in any of the many psychiatric histories related by the Veteran before 2007, when he filed his claim for VA compensation.  

The Veteran's unverified and unsubstantiated stressor statements provided to this private physician, alone, cannot establish the occurrence of a noncombat stressor.  A bare conclusion, even one reached by a health care professional, is not considered to be probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  For these reasons, the May 2009 private opinion/diagnosis is of no probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).   See also, Reonal v. Brown, 5 Vet. App. 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   Therefore, although competent evidence, the May 2009 private diagnosis, is of no probative value for the reasons expressed above.   

Similarly, the October 2011 diagnosis of PTSD rendered by a mental health social worker is based on unverified and unsubstantiated stressor statements and therefore of no probative value.  

However, the March 2012 VA opinion that the Veteran does not have PTSD to be highly probative.  The opinion was provided by two VA psychologists who reviewed the entire record, to include the prior diagnoses of PTSD, and evaluated the Veteran.  In whole, this opinion is clearly against finding a connection between service and any mental disorder. Acevedo, 25 Vet. App. 286, 294 (2012).  Overall, the March 2012 VA psychologists provided an analysis discussing the essential rationale for their opinion, sufficient for them to reach the determination that was stated.  They considered the Veteran's relevant mental health history, as well as his reported stressors, and discussed the Veteran's current symptoms in the context of that history.  Specifically, the psychologists determined that the Veteran does not endorse any symptoms consistent with PTSD which as noted by the examiners is consistent with a 2008 negative PTSD screen.  They also determined that the Veteran was an inconsistent historian in terms of reporting his stressors and regarding his alcohol and drug abuse.  Inconsistencies such as these tend to diminish his credibility.  The March 2012 VA opinion sufficiently informed the Board of the psychologists' judgment on the question of the Veteran's current psychiatric disability and any nexus to service.  This probative March 2012 VA medical opinion outweighs the prior PTSD diagnoses, which as noted above, were based on unsubstantiated stressor statements and found to be of no probative value.

Absent a current diagnosis of PTSD, service connection for such disability must be denied.  In reaching this determination, the Board takes note of the holding by the United States Court of Appeals for Veterans Claims in McLain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McLain is not applicable here, as this is not a situation where the Veteran had a probative prior PTSD diagnosis that has since resolved.  Here, as noted, the Board has determined that the weight of the clinical evidence is against the conclusion that he ever met the criteria for a diagnosis of PTSD. 

To the extent that the Veteran himself diagnoses himself with PTSD and relate it to service, such evidence is not competent because the evidence does not show that he possesses the medical expertise required to render a medical diagnosis or link any diagnosis of PTSD to his military stressors.  

In addition to the statements and testimony provided by the Veteran, the Board considered the testimony and statements provided by his spouse, his brother, and a church deacon to the effect that they noticed a change in behavior when the Veteran returned from military service.  However, they too have not been shown to possess the requisite medical training or experience to provide a competent diagnosis of PTSD and/or relate any disability to the Veteran's military service.

Because the Board determined that the Veteran does not have the required DSM-IV diagnosis of PTSD, the question of whether he actually experienced the type of stressors during his military service that he is alleging is ultimately inconsequential (regardless of the type and amount of evidence he needs to prove the occurrence of these claimed events).

Regardless, the Board observes that the Veteran's reported stressors, such as witnessing race fighting in Korea, being befriended by fellow soldiers who were involved in the Korean black market, and being spit on by a Korean, are inherently unverifiable; that is, anecdotal experiences of this type simply cannot be verified independently.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.").  

In addition, although the Veteran argues that he was demoted during service from a Specialist Four (E4) to Private First Class (PFC), his service personnel records show the exact opposite; in December 1974, he was promoted from PFC to SP4.  The evidence of record also does not show that that the Veteran was involved in a MVA during service.  

The Board is also unable to attribute the post-service development of any diagnosed psychiatric disorder to the Veteran's military service.  Recognizing that the Veteran's STRs are unavailable, the remaining competent and probative evidence of record does not suggest that the Veteran any acquired psychiatric disability had its onset in service or is otherwise related to service.  

The Veteran was hospitalized as early as May 1985 for alcohol and drug abuse which he attributes to his military service.  However, service connection on a direct basis for drug and alcohol dependence is precluded as a matter of law, and the evidence in this case does not show that such dependence is secondary to a service-connected disability.  38 U.S.C.A. § 105(West 2002); 38 C.F.R. § 3.1(m) (2013); VAOPGCPREC7-99; VAOPGCPREC 2-98; Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

It was not until 1991 that an acquired psychiatric disability characterized as a mood disorder was diagnosed during a private psychiatric hospitalization.  Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

There is no evidence of a nexus between the Veteran's current psychiatric disability and service.  Notably, the March 2012 VA psychologists concluded that the Veteran's mood disorder does not appear to be related to his military service.  As a whole, the March 2012 VA examination report reflects that the psychologists based their opinion on a review of the claims file, examination of the Veteran, and consideration of the Veteran's mental history.  Their opinion sufficiently informed the Board of their judgment on the issues of a current disability and any relationship to service.  

The Board recognizes the Veteran's history of schizophrenia and manic depression which are forms of psychoses.  However, a psychosis is not shown in the record until 1992 (see July 1992 SSA evaluation report), many years after separation from service.  The Veteran is therefore not entitled to presumptive service connection or service connection on a direct basis through continuity of symptomatology for psychosis.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Even with the heightened duty to assist and an increased obligation to consider the benefit-of-the-doubt doctrine, the preponderance of the evidence is against a finding of service connection for an acquired psychiatric disability, to include PTSD and a mood disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  O'Hare, supra. 



						(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disability, to include PTSD and a mood disorder, is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


